Citation Nr: 0022452	
Decision Date: 08/24/00    Archive Date: 08/25/00

DOCKET NO.  98-06 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability as secondary to a service-connected left knee 
disability.

2.  Entitlement to an increased rating from 20 percent 
disabling for a left knee injury with degenerative joint 
disease, for the period prior to August 21, 1997.  

3.  Entitlement to an increased rating from 30 percent 
disabling for a left knee injury with degenerative joint 
disease, for the period from August 21, 1997.



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
January 1976.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1996 rating decision by the Winston-Salem, 
North Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted an increased rating for 
the veteran's service-connected left knee disability to 20 
percent.  In a November 1997 rating decision, the RO 
increased the veteran's service-connected left knee 
disability to 30 percent disabling, effective from August 21, 
1997.  The November 1997 rating decision also denied 
reopening the veteran's claim for service connection for a 
right knee disability finding that new and material evidence 
had not been submitted.  

The veteran's claim was initially before the Board in August 
1999.  At that time, the Board determined that the veteran's 
claim for service connection for a right knee disability as 
secondary to a service-connected left knee disability was 
well grounded, and remanded such claim.  In its August 1999 
decision, the Board also remanded the veteran's claim for an 
increased rating for a left knee disability from 30 percent.

In a letter dated December 1997, a VA physician stated that 
the veteran had been advised to ask the VA for 
unemployability due to his knee condition.  Accordingly, the 
claim for a total disability rating based on individual 
unemployability (TDIU) is referred to the RO for proper 
adjudication.  




REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claim for entitlement to service 
connection for a right knee disability as secondary to a 
service-connected left knee disability, the Board determined 
that such claim was well grounded in its August 1999 Board 
decision.  In light of the fact that the veteran's claim of 
service connection for a right knee disability is well-
grounded, the duty to assist is triggered.  38 U.S.C.A. 
§ 5107 (b) (West 1991).  

In a treatment record from the Cape Fear Orthopedic Clinic 
dated February 2000, it was noted that the veteran was on 
Social Security disability.  Such records have not yet been 
associated with the claims folder.  VA's duty to assist 
includes obtaining Social Security Administration (SSA) 
records.  Murincsak v. Derwinski, 2 Vet. App. 363, 371 
(1992).  Therefore, the RO should obtain a copy of the SSA 
decision granting the veteran benefits, as well as all 
medical records considered by the SSA in its decision.  

Pursuant to the General Counsel opinions at VAOPGCPREC 23-97 
(July 1, 1997) and VAOPGCPREC 09-98 (August 14, 1998), when 
the RO rates the veteran's knee disabilities, the RO must 
determine whether the veteran is entitled to a separate 
ratings for arthritis of the knees.

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should take appropriate steps 
to obtain and associate with the claims 
file any copies of VA and private medical 
records regarding the veteran's knees 
that have not already been associated 
with the claims folder.  Specifically, 
the RO should contact the Social Security 
Administration (SSA) and obtain a copy of 
its decision granting the veteran 
disability benefits, as well as all 
medical records considered by the SSA in 
its decision.

3.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

4.  The RO should readjudicate the 
veteran's claim of entitlement to service 
connection for a right knee disability, 
as secondary to the service-connected 
left knee disability.  The RO should also 
readjudicate the veteran's claims of an 
increased rating from 20 percent for a 
left knee injury with degenerative joint 
disease, for the period prior to August 
21, 1997, as well as an increased rating 
from 30 percent for a left knee injury 
with degenerative joint disease, for the 
period from August 21, 1997.  The RO 
should consider DeLuca v. Brown, 8 Vet. 
App. 202 (1995), as well as whether the 
veteran is entitled to separate ratings 
for his knee disabilities pursuant to 
VAOPGCPREC 23-97 and VAOPGCPREC 9-98.  
The RO should consider whether the 
veteran is entitled to an extraschedular 
rating pursuant to 38 C.F.R. § 3.321 (b).  
In the event that the claims are not 
resolved to the satisfaction of the 
appellant, he should be furnished a 
Supplemental Statement of the Case 
regarding such claims.  The veteran must 
be given the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 5 -



- 4 -


